Exhibit 10.36

CAREFUSION 303, INC.

AIRCRAFT TIME SHARING AGREEMENT

This Aircraft Time Sharing Agreement (“Agreement”) by and between CareFusion
303, Inc. (“Operator”), a Delaware corporation whose address is 3750 Torrey View
Court, San Diego, CA 92130 and                  (“User”), whose address is 3750
Torrey View Court, San Diego, CA 92130 (collectively the “Parties”), is
effective                     , 201  .

WHEREAS, Operator has the right of possession of the 2003 Falcon 2000EX
aircraft, U.S. Registration N909CF, Manufacturer Serial Number 004, equipped
with Engines #1 PCE-CF001 and #2 PCE-CF0064 and all components and log books
related thereto (“Aircraft”);

WHEREAS, Operator employs a fully qualified flight crew to operate the Aircraft;

WHEREAS, Operator desires to provide to User, and User desires to have the use
of said Aircraft with flight crew on a non-exclusive time sharing basis as
defined in Section 91.501 (c)(1) of the Federal Aviation Regulations (“FAR”);

WHEREAS, this Agreement sets forth the understanding of the Parties as to the
terms under which Operator will provide User with the use, on a periodic basis,
of the Aircraft currently operated by Operator; and

WHEREAS, the use of the Aircraft will at all times be pursuant to and in full
compliance with the requirements of FAR 91.501 (b)(6), 91.501 (c)(1), and 91.501
(d).

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties agree as follows:

 

1. Termination.

Either party may terminate this Agreement for any reason upon written notice to
the other, such termination to become effective thirty (30) days from the date
of the notice; provided that this Agreement may be terminated on such shorter
notice as may be required to comply with applicable laws, regulations, a sale of
the Aircraft, insurance requirements or in the event the insurance required
hereunder is not in full force and effect.

 

2. Use of Aircraft.

 

  (a) User may use the Aircraft from time to time, with the permission and
approval of Operator’s flight operations department (“Flight Operations
Department”), for any and all lawful purposes allowed by FAR 91.501 (b)(6) at
such times as Operator does not require the use of the Aircraft for the business
purposes of Operator or an affiliate. User’s use may include the use of the
Aircraft by his family members (including children or grandchildren) and guests
if they accompany him on the flight.

 

  (b) User represents, warrants and covenants to Operator that:

 

  1.

User shall use the Aircraft for and on his own account only and shall not use
the Aircraft for the purposes of providing transportation of passengers or cargo
in air



--------------------------------------------------------------------------------

  commerce for compensation or hire and shall not accept any reimbursement from
a passenger or otherwise for charges under this Agreement;

 

  2. User shall not incur any mechanics lien or other lien in connection with
the Aircraft and User shall not attempt to convey, mortgage, assign, lease or
any way alienate the Aircraft or create any kind of lien or security interest
involving the Aircraft or do anything or take any action that might mature into
such a lien; and

 

  3. During the term of this Agreement, User will abide by and conform to all
such laws, governmental, and airport orders, rules, and regulations as shall
from time to time be in effect relating in any way to the operation and use of
the Aircraft by a time-sharing User.

 

  (c) User shall provide the Flight Operations Department with notice of his
desire to use the Aircraft and proposed flight schedules pursuant to and in
accordance with Operator’s Corporate Aircraft Utilization Policy, as amended
from time to time.

 

  (d) Operator shall have sole and exclusive authority over the scheduling of
the Aircraft.

 

  (e) Operator shall not be liable to User or any other person for loss, injury,
or damage occasioned by the delay or failure to furnish the Aircraft and crew
pursuant to this Agreement for any reason.

 

3. Time-Sharing Arrangement.

It is intended that this Agreement is and will meet the requirements of a “Time
Sharing Agreement” as that term is defined in FAR Part 91.501 (c)(1) whereby
Operator will lease its Aircraft and flight crew to User.

 

4. Cost of Use of Aircraft.

 

  (a) User shall not compensate Operator for flights conducted under this
Agreement except that User shall reimburse Operator for the following expenses
with respect to each flight, including any “deadhead” flight, conducted under
this Agreement in accordance with FAR 91.501(d):

 

  (1) Fuel, oil, lubricants, and other additives.

 

  (2) Travel expenses of the crew, including food, lodging, and ground
transportation.

 

  (3) Hangar and tie-down costs when the Aircraft is required by the User to be
away from the Aircraft’s base of operation.

 

  (4) Insurance obtained for the specific flight.

 

  (5) Landing fees, airport taxes, and similar assessments.

 

  (6) Customs, foreign permit, and similar fees directly related to the flight.

 

  (7) In flight food and beverages.

 

  (8) Passenger ground transportation.

 

  (9) Flight planning and weather contract services.

 

  (10) An additional charge equal to 100% of the expenses listed in Paragraph
4(a)(1).

 

  (b) Operator will invoice, and User will pay, for the costs referenced in
Paragraph 4(a) above.

 

-2-



--------------------------------------------------------------------------------

  (c) In addition to the costs referenced in Paragraph 4(a) above, User shall
also be assessed the Federal Excise Taxes as imposed under Section 4261 of the
Internal Revenue Code, any applicable state and local taxes and any segment and
landing fees associated with such flight(s).

 

5. Invoicing and Payment.

All payments to be made to Operator by User hereunder shall be paid in the
manner set forth in this Paragraph 5. As to each flight operated hereunder,
Operator shall provide to User an invoice for the costs specified in Paragraph 4
of this Agreement (including Federal or international air transportation Excise
Taxes, as applicable, imposed by the Internal Revenue Code and to be collected
by Operator), such invoice to be issued within thirty (30) days after the
completion of each such flight. User shall pay Operator the full amount of such
invoice within thirty (30) days after receipt of the invoice.

 

6. Insurance and Limitation of Liability.

Operator represents that the flight operations for the Aircraft as contemplated
in this Agreement will be covered by the Operator’s (or the Operator’s 100%
wholly owned subsidiary’s) aircraft all-risk physical damage insurance (hull
Coverage), aircraft bodily injury and property damage liability insurance,
passenger, pilot and crew voluntary settlement insurance and statutory workers
compensation and employer’s liability insurance.

 

  (a) Insurance.

 

  1. Operator will maintain or cause to be maintained in full force and effect
throughout the term of this Agreement aircraft liability insurance in respect of
the Aircraft in an amount at least equal to $100 million combined single limit
for bodily injury to or death of persons (including passengers) and property
damage liability. Operator will retain all rights and benefits with respect to
the proceeds payable under policies of hull insurance maintained by Operator (or
Operator’s 100% wholly owned subsidiary) that may be payable as a result of any
incident or occurrence while the Aircraft is being operated on behalf of User
under this Agreement.

 

  2. Operator shall use best efforts to procure such additional insurance
coverage as User may request naming User as an additional insured; provided,
that the cost of such additional insurance for the specific flight shall be
borne by User pursuant to Paragraph 4(a)(4) hereof.

 

  (b) Limitation of Liability. User agrees that the insurance specified in
Paragraph 6 shall provide its sole recourse for all claims, losses, liabilities,
obligations, demands, suits, judgments or causes of action, penalties; fines,
costs and expenses of any nature whatsoever, including attorneys’ fees and
expenses for or on account of or arising out of, or in any way connected with
the use of the Aircraft by User, family members or guests, including injury to
or death of any persons, including User, family members and guests which may
result from or arise out of the use or operation of the Aircraft during the term
of this Agreement (“Claims”). This Paragraph 6 shall survive termination of this
Agreement.

 

  (c)

User agrees that when, in the reasonable view of the Flight Operations
Department or the pilots of the Aircraft, safety may be compromised, Operator or
the pilots may terminate a

 

-3-



--------------------------------------------------------------------------------

  flight, refuse to commence a flight, or take other action necessitated by such
safety considerations without liability for loss, injury, damage, or delay.

 

  (d) In no event shall Operator be liable to User or his family members,
employees, agents, representatives, guests, or invitees for any claims or
liabilities, including property damage or injury and death, and expenses,
including attorney’s fees, in excess of the amount paid by Operator’s insurance
carrier in the event of such loss.

 

  (e) OPERATOR SHALL IN NO EVENT BE LIABLE TO USER OR HIS FAMILY MEMBERS,
EMPLOYEES, AGENTS, REPRESENTATIVES, GUESTS, OR INVITEES FOR ANY DIRECT,
INDIRECT, SPECIAL, OR CONSEQUENTIAL DAMAGES AND/OR PUNITIVE DAMAGES OF ANY KIND
OR NATURE UNDER ANY CIRCUMSTANCES OR FOR ANY REASON INCLUDING ANY DELAY OR
FAILURE TO FURNISH THE AIRCRAFT OR CAUSED OR OCCASIONED BY THE PERFORMANCE OR
NON-PERFORMANCE OF ANY SERVICES COVERED BY THIS AGREEMENT.

 

7. Aircraft Maintenance.

Operator shall have the sole right, at its own expense, to inspect, maintain,
service, repair, overhaul, and test the Aircraft in accordance with FAR Part 91.
In the event that any non-standard maintenance is required during any scheduled
use of the Aircraft under this Agreement, Operator, or Operator’s
Pilot-In-Command, shall immediately notify User of the maintenance required and
the effect on the ability to comply with User’s dispatch requirements.

 

8. No Warranty.

NEITHER OPERATOR (NOR ITS AFFILIATES) MAKES, HAS MADE OR SHALL BE DEEMED TO MAKE
OR HAVE MADE: ANY WARRANTY OR REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN
OR ORAL, WITH RESPECT TO THE AIRCRAFT, ANY ENGINE OR COMPONENT THEREOF
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH
SPECIFICATIONS, QUALITY OF MATERIALS OR WORKMANSHIP, MERCHANTABILITY, FITNESS
FOR ANY PURPOSE, USE OR OPERATION, AIRWORTHINESS, SAFETY, PATENT, TRADEMARK OR
COPYRIGHT INFRINGEMENT OR TITLE.

 

9. Operational Control.

Operator shall be responsible for the physical and technical operation of the
Aircraft and the safe performance of all flights and shall retain full authority
and control, including exclusive operational control, and possession of the
Aircraft at all times during the term of this Agreement. In accordance with
applicable FARs, the qualified flight crew provided by Operator will exercise
all required and/or appropriate duties and responsibilities in regard to the
safety of each flight conducted hereunder. The Operator’s Pilot-In-Command shall
have absolute discretion in all matters concerning the preparation of the
Aircraft for flight and the flight itself, the load carried and its
distribution, the decision whether or not a flight shall be undertaken, the
route to be flown, the place where landings shall be made and all other matters
relating to operation of the Aircraft. User specifically agrees that the flight
crew shall have final and complete authority to delay or cancel any flight for
any reason or condition which, in sale judgment of the Operator’s
Pilot-In-Command, could compromise the safety of the flight and to take any
other action which, in the sole judgment of the Operator’s Pilot-In-Command, is
necessitated by considerations of safety. No such action of the Operator’s
Pilot-In-Command shall create or support any liability to User

 

-4-



--------------------------------------------------------------------------------

or any other person for loss, injury, damages or delay. The Parties further
agree that Operator shall not be liable for delay or failure to furnish the
Aircraft and crew pursuant to this Agreement for any reason. User agrees that
Operator’s operation of aircraft is within the operation guidelines of the
Flight Operations Department manual and the crews are responsible to operate
within the guidelines of FAR 91 and the Flight Operations Department manual.

 

10. Governing Law.

The Parties hereto acknowledge that this Agreement shall be governed by and
construed in all respects in accordance with the laws of the State of
California.

 

11. Counterparts.

This Agreement may be executed in one or more counterparts each of which will be
deemed an original, all of which together shall constitute one and the same
agreement.

 

12. Notices and Communications.

All notices, requests, demands and other communications required or desired to
be given hereunder shall be in writing (except as permitted pursuant to
Paragraph 2(c)) and shall be deemed to be given: (i) if personally delivered,
upon such delivery; (ii) if mailed by certified mail, return receipt requested,
postage pre-paid, addressed as (to the extent applicable for mailing) listed in
the preamble hereto, upon the earlier to occur of actual receipt, refusal to
accept receipt or three (3) days after such mailing; (iii) if sent by regularly
scheduled overnight delivery carrier with delivery fees either prepaid or an
arrangement, satisfactory with such carrier, made for the payment of such fees,
addressed (to the extent applicable for overnight delivery) as listed in the
preamble hereto, upon the earlier to occur of actual receipt or the next
“Business Day” (as hereafter defined) after being sent by such delivery; or
(iv) upon actual receipt when sent by fax, mailgram, telegram or telex. Notice
given by other means shall be deemed to be given only upon actual receipt.
Addresses may be changed by written notice given as provided herein and signed
by the party giving the notice.

 

13. Further Acts.

Operator and User shall from time to time perform such other and further acts
and execute such other and further instruments as may be required by law or may
be reasonably necessary to: (i) carry out the intent and purpose of this
Agreement; and (ii) establish, maintain and protect the respective rights and
remedies of the other party.

 

14. Successors and Assigns.

Neither this Agreement nor any party’s interest herein shall be assignable to
any other party whatsoever, except that Operator may assign its interest to an
affiliate without the consent of the User. This Agreement shall inure to the
benefit of and be binding upon the Parties hereto, their heirs, representatives
and successors.

 

15. Severability.

In the event that any one or more of the provisions of this Agreement shall for
any reason be held to be invalid, illegal, or unenforceable, those provisions
shall be replaced by provisions acceptable to both Parties to this Agreement.

 

-5-



--------------------------------------------------------------------------------

16. Flight Crew.

Operator is responsible for providing a qualified flight crew for all flight
operations under this Agreement. Operator will furnish two experienced and
competent pilots who shall be under the direction and control of Operator at all
times.

 

17. Taxes.

The Parties acknowledge that reimbursement of all items specified in Paragraph
4, except for subsections (7) and (8) thereof, are subject to the Federal Excise
Tax imposed under Internal Revenue Code 4261 (the “Commercial Transportation
Tax”). User shall pay to Operator (for payment to the appropriate governmental
agency) any Commercial Transportation Tax or state and local taxes, if any,
applicable to flights of the Aircraft conducted hereunder. Operator shall
indemnify User for any claims related to the Commercial Transportation Tax or
other taxes to the extent that User has paid Operator the amounts necessary to
pay such taxes.

 

18. Right of Possession.

Operator has the sole right of possession to the Aircraft pursuant to an
Aircraft Lease Agreement. Nothing herein shall constitute a transfer of
Operator’s possessory rights to the Aircraft.

 

19. Truth-in-Leasing. (Pursuant to Federal Aviation Regulation 91.23)

 

  (a) OPERATOR HEREBY CERTIFIES THAT THE AIRCRAFT HAS BEEN INSPECTED AND
MAINTAINED WITHIN THE 12 MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT IN
ACCORDANCE WITH THE PROVISIONS OF PART 91 OF THE FEDERAL AVIATION REGULATIONS.

 

  (b) OPERATOR CERTIFIES THAT THE AIRCRAFT IS IN COMPLIANCE WITH ALL APPLICABLE
MAINTENANCE AND INSPECTION REQUIREMENTS FOR OPERATIONS TO BE CONDUCTED UNDER
THIS LEASE.

 

  (c) OPERATOR, BY ITS DULY AUTHORIZED OFFICER WHOSE NAME, ADDRESS AND SIGNATURE
APPEARS HEREIN, CERTIFIES THAT IT IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE
AIRCRAFT.

 

  (d) EACH PARTY CERTIFIES THAT IT UNDERSTANDS ITS RESPECTIVE RESPONSIBILITIES,
IF ANY, FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

 

  (e) EACH PARTY UNDERSTANDS THAT AN EXPLANATION OF FACTORS BEARING ON
OPERATIONAL CONTROL AND PERTINENT FEDERAL AVIATION REGULATIONS CAN BE OBTAINED
FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

 

  (f)

OPERATOR AGREES TO KEEP A COPY OF THIS LEASE IN THE AIRCRAFT AT ALL TIMES DURING
THE LEASE TERM HEREOF. PURSUANT TO SECTION 91.23(c)(1) OF THE FEDERAL AVIATION
REGULATIONS, OPERATOR FURTHER AGREES TO MAIL AN EXECUTED COPY OF THIS LEASE
WITHIN TWENTY-FOUR (24) HOURS OF ITS EXECUTION TO THE FEDERAL AVIATION
ADMINISTRATION, AIRCRAFT REGISTRATION BRANCH, ATTENTION:

 

-6-



--------------------------------------------------------------------------------

  TECHNICAL SECTION, P.O. BOX 25724, OKLAHOMA CITY, OKLAHOMA 73125. OPERATOR
AGREES IT WILL NOTIFY BY TELEPHONE OR IN PERSON, PURSUANT TO SECTION 91.23(c)(3)
OF THE FEDERAL AVIATION REGULATIONS, THE NEAREST FLIGHT STANDARDS DISTRICT
OFFICE AT LEAST 48 HOURS BEFORE THE FIRST FLIGHT UNDER THIS LEASE.

IN WITNESS WHEREOF, the Parties hereto have each caused this Agreement to be
duly executed on                     , 201  .

 

OPERATOR: CareFusion 303, Inc.    By: USER:   By:

 

-7-